Citation Nr: 0823170	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-39 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the character of the veteran's discharge is a bar to 
Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Friend


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970 and was discharged under conditions other than 
honorable.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an administrative decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran was discharged from active service in April 
1970 under other than honorable conditions as a result of 
willful and persistent misconduct.

2.  The veteran was not insane at the time of committing the 
offenses causing his discharge from active service.


CONCLUSION OF LAW

Entitlement to VA compensation benefits is precluded due to 
the character of the veteran's discharge.  38 U.S.C.A. 
§§ 101, 5103, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 


(2007).  Prior to initial adjudication, a letter dated in 
June 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2006, after which the claim was initially adjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006).  The veteran's service medical records, service 
personnel records, VA medical treatment records, and 
indicated private medical records have been obtained.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As the veteran's appeal deals with 
his basic eligibility for benefits and not the merits of his 
service-connection claim, the Board finds that the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) are not applicable.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

The veteran seeks eligibility for VA benefits.  When a person 
is seeking VA benefits, it must first be shown that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a 
person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2).  
A discharge issued under honorable conditions is binding on 
VA.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 
3.12(d) provides that a discharge or release because of one 
of the following offenses is considered to have been issued 
under dishonorable conditions: acceptance of undesirable 
discharge in 


lieu of trial by general court-martial; mutiny or spying; 
offense involving moral turpitude (this includes, generally, 
conviction of a felony); willful and persistent misconduct; 
and homosexual acts involving aggravating circumstances and 
other factors affecting the performance of duty.

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

In this case, the veteran enlisted in the Army in June 1966.  
He served in Vietnam from November 1967 until August 1968.  
During this period of service, the veteran was convicted in 
an Article 15 Court Martial of being AWOL for 2 hours on 
April 21, 1968.  The veteran's sentence was reduction in 
grade.  In August 1968, the veteran requested special leave 
for a period of 30 days and an extension of 6 months to his 
overseas tour of duty.  This request was granted, and he 
returned to the United States for the period of special 
leave.  The veteran did not report to his duty station on 
September 30, 1968 and he remained AWOL from that date until 
July 5, 1969, when he turned himself in.  The veteran was 
convicted in a Special Court Martial of being AWOL and his 
sentence was a dock in pay, a reduction in grade, and 12 
months of detention.  The veteran subsequently went AWOL 
again from February 7, 1970 to February 12, 1970, when he was 
brought back involuntarily.  On February 17, 1970 the veteran 
once again went AWOL and remained so until March 14, 1970, 
when he was again brought back against his will.  The veteran 
was imprisoned in the post stockade on March 19, 1970.  He 
was convicted in Special Court Martial of being AWOL for 
these two periods.  The veteran was then recommended for 
separation from military service for reasons of unfitness.  
The basis for the recommendation was the veteran's 2 Special 
Court Martials, his 507 


days of bad time due to AWOL and confinement, his chronic 
violation of Article 86 of the Uniform Code of Military 
Justice, "his dislike for the military service, lack of 
self-motivation and negative attitude toward the military."  
The veteran waived all of his rights in regards to this 
recommendation and he was discharged effective April 10, 
1970.

Initially, the Board notes that the veteran's multiple 
periods of AWOL constitute willful and persistent misconduct.  
In the case of Cropper v. Brown, 6 Vet. App. 453 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
found that unauthorized absence is the type of offense that 
would interfere with and preclude the performance of an 
appellant's military duties and thus, could not constitute a 
minor offense.  In the present case, the Board finds that the 
veteran's 4 separate AWOL periods are beyond minor offenses, 
as they clearly interfered with his military duties and 
resulted in significant military sentences.  Similarly, in 
Winter v. Principi, 4 Vet. App. 29 (1993), the Court affirmed 
a Board decision which found that 32 days unauthorized 
absence out of 176 days total service was severe misconduct, 
and, by analogy, persistent misconduct.  In light of these 
holdings, and as the veteran was AWOL and confined for a 
total of 507 days during his period of his enlistment, the 
Board finds that the veteran's conduct was indeed willful and 
persistent misconduct.  As such, the veteran's discharge is 
considered to have been issued under dishonorable conditions.  
38 C.F.R. § 3.12(d)(4).  Accordingly, the veteran is barred 
from the payment of VA benefits unless he was insane at the 
time of the offenses which resulted in his discharge.  38 
C.F.R. § 3.12(b).

For VA purposes, an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to 


make further adjustment to the social customs of the 
community in which he resides.  38 C.F.R. § 3.354(a).

The veteran contends that he was insane during his periods of 
AWOL and cites a June 1969 suicide attempt and his currently 
diagnosed PTSD as evidence of this insanity.  However, a 
March 30, 1970 psychiatric evaluation specifically stated 
that the veteran

was and is mentally responsible to 
distinguish right from wrong and adhere 
to the right.  This man has the mental 
capacity to understand and participate in 
the board proceedings.  This man has no 
disqualifying mental or physical disease 
or defect sufficient to warrant discharge 
through medical channels. . . . This man 
is psychiatrically cleared for any 
administrative or disciplinary action.

This psychiatric evaluation is substantiated by a March 25, 
1970 report of medical history in which the veteran reported 
that did not have and had never had frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, bed wetting, 
nervous trouble of any sort, or any drug, narcotic, or 
drinking habit.  At the same time, the veteran actively 
reported that his wife had been insane.  This indicates that 
the veteran was aware of the nature of psychiatric symptoms 
and yet continued to deny any symptoms of his own.

Furthermore, a January 2003 statement from the veteran's ex-
wife shows that the veteran did not meet the criteria for 
insanity during the AWOL period that lasted from September 
30, 1968 until July 5, 1969.  During that time the veteran 
met, courted, and eventually married his wife.  Such actions 
are entirely at odds with a finding that the veteran had had 
deviated form his normal method of behavior, interfered with 
the peace of society, or become antisocial and lacked the 


adaptability to make further adjustment to the social customs 
of the community in which he resided.  While the veteran 
subsequently attempted to commit suicide, this occurred after 
he got married and does not demonstrate that he was insane at 
the time that he initially went AWOL, nor that he was 
constantly insane throughout all of his periods of 
unauthorized absence.

The evidence of record also specifically shows that the 
veteran knew what he was doing and made conscious decisions 
to go AWOL.  In a transcript of an October 2006 hearing 
before the RO, the veteran stated that "I just couldn't make 
myself go back.  I knew I was in trouble . . . that I'd done 
the wrong thing by not going back."  The Board also notes 
that the veteran signed a statement prior to his discharge 
which stated that "I further understand that, as a result of 
issuance of an Undesirable Discharge under conditions other 
than honorable, I may be ineligible for many or all benefits 
as a veteran under both Federal and State laws, and that I 
may expect to encounter substantial prejudice in civilian 
life."

The veteran's current diagnosis of PTSD does not provide 
evidence that he was insane for VA purposes at the time he 
committed the numerous offenses which resulted in his 
discharge.  There is no medical evidence of record that PTSD 
was diagnosed prior to July 2004, over 34 years after 
separation from military service, and none of the medical 
evidence of record states that the veteran's PTSD caused him 
to be insane at the time he committed the offenses in 
question.

The veteran's statements alone are not sufficient to prove 
that he was insane at the time he committed the offenses 
which caused his discharge.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the veteran is not competent to make a 
determination that he was insane at the time he committed the 
offenses which caused his discharge.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no medical evidence of 


record that shows that the veteran was insane at the time he 
committed all of the offenses which caused his discharge.  As 
such, the Board finds that the veteran was not insane at the 
time of the offenses and accordingly, the character of his 
discharge is a bar to his receipt of VA compensation benefits 
as evaluated under 38 C.F.R. § 3.12(d).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Eligibility for VA compensation benefits is denied based upon 
the character of the veteran's discharge.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


